DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-13 drawn to invention I, and election of species A1 with traverse in the reply filed on 12/06/2020 is acknowledged.  The traversal is on the ground(s) that the drawings of FIGS. 1-9 are drawn to a same species.  This is found to be persuasive and the previous species restriction is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein “installation cavity” as shown in claim 2 and “a heat dissipation passage is defined in the installation base” as shown in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eager (US 7,308,796) in view of Shin et al. (US 2017/0108269).
In regard to claim 1, Eager teaches a cooling and ventilation device (10), characterized by comprising:
an outer housing (24//74), with an air inlet (28) and an air outlet being defined at two ends of the outer housing, respectively (see fig. 2);
a ventilation component (Fan 40 and fan motor 44), the ventilation component being provided at a position of the air inlet, for blowing air into the outer housing (see fig. 2, col. 3, lines 14-24);
a thermally conductive rack (fins 60), the thermally conductive rack being provided inside the outer housing [24] (see fig. 2]; and 
a cooling component (thermal electric unit 58), the cooling component comprising a thermoelectric cooling unit (see col. 2, lines 48-52), the thermoelectric cooling unit (58) being provided on the thermally conductive rack [60] (see fig. 2).
Eager teaches a cooling component comprising a thermoelectric cooling unit, but does not explicitly disclose the details of the thermoelectric cooling unit (58), wherein the cooling 

However, Shin teaches an apparatus having a structure capable of providing a cooling or a warming function to a container which accommodates a beverage using a heat absorption or heat generation function of a thermoelectric module, wherein the thermoelectric module including a thermoelectric semiconductor element (hereinafter referred to as a `thermoelectric element`) formed in a structure including at least one unit cell having a first substrate 140, a second substrate 150, and a second semiconductor element 130 electrically connected to a first semiconductor element 120 between the first substrate 140 and the second substrate 150.  The first substrate 140 and the second substrate 150 may generally include an insulation board such as an alumina board may include a metallic board to improve heat dissipation and to be formed in a thin film type.  The first substrate 140 and the second substrate 150 may be disposed to be in contact with a surface of the container accommodation portion (See Shin, ¶ 0049, 0053; fig. 2, 11-13). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the cooling component (the thermoelectric) of Eager with a thermoelectric/Peltier that comprises a semiconductor cooling sheet and a thermally conductive film, as taught by Shin, for the purpose of providing a good conductors of electricity in order to create a good balance for TEC performance since semiconductors known for that characteristics. 
In regard to claim 2, Eager teaches the cooling and ventilation device according to claim 1, characterized in that the cooling and ventilation device further comprises a circuit module (e.g., control unit 34), an installation cavity (the area wherein the control unit 34 is located) is defined between the thermally conductive rack (60) and an inside wall of the outer housing (24), the circuit module is received inside the installation cavity (see fig. 2 wherein circuit module 34 is positioned), and the circuit module (34) is in electrical connection to the ventilation component and the semiconductor cooling sheet, respectively. (See Eager col. 3, lines 25-35; fig. 2).
In regard to claim 3, Eager teaches the cooling and ventilation device according to claim 1, characterized in that the ventilation component comprises a motor and fan blades (Fan 40 and fan motor 44), the fan blades are provided at a position of the air inlet, and the motor is connected to the fan blades for driving the fan blades to rotate (see Eager fig. 2, col. 3, lines 14-24).
In regard to claim 4, Eager teaches the cooling and ventilation device according to claim 1, characterized in that the cooling and ventilation device further comprises an installation base (12), and the outer housing (24) is provided on the installation base (see fig. 2).
In regard to claim 5, Eager teaches the cooling and ventilation device according to claim 4, characterized in that the cooling and ventilation device further comprises a circuit module (see e.g., power supply 18), the circuit module (18) is received in the installation base, and the circuit module is in electrical connection (via 46, 48, 34) to the ventilation component (via 68) and the semiconductor cooling sheet (via 68), respectively (See Eager fig. 2). 
In regard to claim 12, Eager teaches the cooling and ventilation device according to claim 1, wherein the outer housing has a cross section in a cylindrical structure but does not 
However, with respect to claims shape of the outer housing, thermally conductive film and semiconductor cooling sheet, Eager does not disclose a ring-shape/ellipsoid-shape cross-section of an outer housing, rectangular shape of thermally conductive film and square shape of the semiconductor cooling sheet, but said reference does disclose said components having a circular/cylindrical or circular shapes. It is noted, that there is no significant difference between a dome and a conical shapes, as both shapes have a convex shape. Further, the rectangle or square shaped of the thermally conductive film and the semiconductor cooling sheet were well known in the art at the time the invention was made (e.g., as evidenced by fig, 2, 12 of Shin, regarding the shape of thermally conductive film and semiconductor cooling sheet). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the outer housing, the thermally conductive film and the semiconductor cooling sheet of Eager to have ring-shape/ellipsoid-shape structure, a rectangular shape and a square shape, respectively, as such modification would involve a mere change in configuration. The change in form or shape, without any new or unexpected results, is an obvious engineering expedient/design. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP § 2144.04). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shapes of outer housing, the thermally conductive film and the semiconductor cooling sheet of Eager to 
In addition, while the reference does not explicitly disclose the specific length and width of the outer housing, thermally conductive film and semiconductor cooling sheet, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the length and width of the outer housing, thermally conductive film and semiconductor cooling sheet, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that the thinner the walls in heat exchange component the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the length and width of the walls. (See also MPEP § 2144.04).
Regarding using “an inner diameter of 8cm~10cm; the outer housing is in an ellipsoid-shape structure, and the outer housing has a length of 10cm~13cm; the thermally conductive film has a cross section in a rectangular shape, and the rectangular shape has a length of 8cm~10cm, and a width of 5cm~8cm; the semiconductor cooling sheet has a cross section in a square shape, and the square shape has a length of 4cm~6cm”, In the instant case, the device of Eager would 
In regard to claim 13, Eager teaches the cooling and ventilation device according to claim 1, wherein Eager teaches an air inlet (28) an air outlet (62), an inside wall of the outer housing (inside of 24) is in an arc-shape structure (see fig. 2), an enhancement air passage (the area b/n the inside wall of 24 and the cooling component 58 as modified above in claim 1) is defined between the inside wall of the outer housing and the thermally conductive film (58 as modified above), and the enhancement air passage is in communication with the air inlet and the air outlet, respectively (See Eager, fig. 2)., but does not explicitly teach the air inlet has an area greater than that that of the air outlet. However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the modified device of Eager by changing the size of the air inlet to be greater than the air outlet, in order to introduce a higher amount of air into the housing and increase the heat exchange efficiency of the cooling component with the incoming air. 
In addition, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). (See also MPEP § 2144.04). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eager and Shin as applied to claim 5 above, and further in view of Arlett et al. (US 2018/0021783).
In regard to claim 6, Eager teaches the cooling and ventilation device according to claim 5, wherein Eager device comprises an installation base, but does not explicitly teach a heat dissipation passage is defined in the installation base, and the heat dissipation passage is in communication with an outside environment and an inside space of the installation base, respectively.
However, Arlett teaches a cooling deice comprises an installation base, wherein a heat dissipation passage is defined in the installation base, and the heat dissipation passage is in communication with an outside environment and an inside space of the installation base (see ¶ 0239; fig. 11a and 11b). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the modified device of Eager by providing a dissipation passage in the installation base, as taught by Arlett, for the purpose of removing excess heat/cold from the inside space of cooling device.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eager and Shin as applied to claim 5 above, and further in view of Mill et al. (US 5,499,504).
In regard to claim 7, Eager teaches the cooling and ventilation device according to claim 1, wherein Eager, as modified above, teaches the thermally conductive rack is circular in structure, wherein the semiconductor cooling sheet is provided on an installation face of the 
However, fig. 1-4 of Mill teaches a cooling device that comprises the thermally conductive rack (34) that is triangular-prism structure (see fig. 4 core 34), and an outer surface of the thermally conductive rack (34) is provided with three installation faces sequentially connected (see fig. 4) and the installation faces are provided with a plurality of cooling components (thermoelectric elements 32) (see fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the thermally conductive rack of Eager, to have a triangular-prism structure, as taught by Mill, as such modification would involve a mere change in configuration. It has been held that a change in form or shape, without any new or unexpected results, is an obvious engineering expedient/design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). (See also MPEP § 2144.04). In addition, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified device of Eager by implementing a plurality of cooling components/thermoelectric elements, as taught by Mill, in order to improve or increase the cooling/heating efficiency of the device.
In regard to claim 8, Eager teaches the cooling and ventilation device according to claim 7, characterized in that an inside wall of the outer housing (24) is provided a clamping/fastening rail (51), the thermally conductive rack (60) is provided with a clamping position (50) at a connection point between two neighboring ones of the installation faces, and the clamping rail (51) is fixed with the clamping position (50) (see Eager fig. 2), but does not explicitly teach the clamping rail is embedded with the clamping position in a sliding manner. However, With respect to the claim limitation regarding the attachment of the clamping rail is with the clamping position, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the clamping rail with the clamping position in a sliding manner, since such modification would have involved making elements integral. Making elements integral in a different manner than what’s thought in the prior art generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified device of Eager by attaching or connecting the clamping rail with the clamping position in a sliding manner, as a routine skill in the art in the art, for the purpose of easily removing the thermally conductive rack from the housing. 
In regard to claim 9, Eager teaches the cooling and ventilation device according to claim 7, characterized in that the thermally conductive rack (60) is provided therein with a plurality of thermally conductive fins, and the thermally conductive fins are provided at intervals (see fig. 2; col. 3, lines 12-24). Fig. 2 of Eager shows the conductive fins spaced apart at intervals.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Eager and Shin as applied to claim 1 above, and further in view of Roy et al. (US 2014/0345661).
In regard to claim 10, Eager teaches the cooling and ventilation device according to claim 1, wherein Eager as modified above teach a thermally conductive film, but does not teach the thermally conductive film is a nano-graphite sheet or a nano-graphene sheet, and the thermal conductivity coefficient of the thermally conductive film is greater than 400W(mK).
However, Roy teaches a thermoelectric polymer composite, method of making, wherein a thermoelectric composite comprising: a plurality of particles comprising for example nano-graphite sheet or a nano-graphene sheet (See Roy ¶ 0030-0035). Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the modified conductive film of Eager with a thermally conductive film made of nanographite sheet or a nanographene sheet as taught by Roy, for the purpose of improving the heat transfer efficiency of the cooling component with its surrounding.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eager and Shin as applied to claim 1 above, and further in view of Yang et al. (US 2013/0081663).
In regard to claim 11, Eager teaches the cooling and ventilation device according to claim 1, wherein Eager as modified above teach a thermally conductive film, but does not teach the thermal conductivity coefficient of the thermally conductive film is greater than 400 W/mK.
However, Yang teaches a thermoelectric module comprising a conductive film, wherein the thermal conductivity coefficient of the thermally conductive film is greater than 400 W/mK 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763